Title: To Thomas Jefferson from John Vaughan, 20 March 1807
From: Vaughan, John
To: Jefferson, Thomas


                        
                            Dear Sir,
                            Philad: 20 March 1807
                        
                        By the Benjn Franklin Capt Weeks, Mr Carey the Missionary, has sent a Sungskrit Grammar, directed to you for the American Philosophical Society—In consequence of information from the Captains to
                            this effect I went to the Custom house, & had the packet open’d there It contained no letter, & possibly if any
                            letter was written it may have gone forward to you by Mail.
                        The Book is large quarto & some hundred pages & I have on the other side copied the title for your
                            information—The Society will return thanks to Mr Carey & acknowledge the receipt as having come through you—
                  I remain
                            with great respect Your friend & Serv
                        
                            Jn Vaughan
                            
                        
                        
                            PS Should you at any time signify a Wish to see the Work, I shall look for a safe opportunity to Send it
                                to Washington
                            
                                P.S.O
                            
                            A Grammar of the Sungskrit Language, composed from the Works of the most esteemed Grammarians—to which
                                are added exemples for the exercise of the Student & a complete list of the Dhatoos or roots.
                            By. W. Carey—Teacher of the Sungskrit—Bengalee & Mahratta Languages in the College of Fort William
                                Serampore. Printed at the Mission Press. 1806
                        
                    